Citation Nr: 0904012	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-15 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1960 to February 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that, in pertinent part, denied service 
connection for back problems.  During the pendency of the 
appeal, the veteran relocated to Texas, and jurisdiction of 
the claims file was transferred to the RO in Waco, Texas.  

Per the veteran's request, a travel Board hearing was 
scheduled for May 2008; however, the veteran failed to report 
to the hearing.

The case was remanded to the RO by the Board in July 2008 for 
additional development and adjudicative action.  


FINDING OF FACT

The current low back disability was not first shown during 
service or within a year following discharge from service, 
and the competent medical evidence of record indicates that 
the veteran's low back degenerative arthropathy and 
degenerative disk disease of the lumbosacral and thoracic 
spines are less likely than not related to military service 
or any event or condition of military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability are not met.  38 U.S.C.A. § § 1110, 1112, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2008).  







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the initial pre-adjudicatory notification did not 
advise the veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, a subsequent duty-to-assist letter was sent to 
the veteran in March 2006 that complied with the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) advising the 
veteran how VA assigns initial disability ratings and 
effective dates for grants of service connection.  The March 
2006 notice was followed by additional Supplemental 
Statements of the Case. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a low back 
disability.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§   1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran asserts that his current low back disability 
began during service.  The record reveals that the veteran 
currently suffers from degenerative disc disease, 
degenerative joint disease, spinal stenosis of the lumbar 
spine, and degenerative changes in the thoracic spine.  An 
April 1998 private medical record reflects the first finding 
of severe degenerative disc disease of the very low back.  An 
April 2001 private medical record shows a finding of lumbar 
spinal stenosis, and an August 2001 private medical record 
noted a diagnosis of degenerative disc disease.  A January 
2002 private medical record shows an assessment of lumbar 
spine degenerative joint disease.  A private medical record 
dated April 2002 shows mild degenerative changes in the 
thoracic spine.  

Regardless of the exact diagnosis of the current low back 
disability, the question is when the current disability began 
and whether any in-service incident is related to any current 
diagnosed back disability.  

On an April 2004 pain questionnaire the veteran indicated he 
first noticed back pain in 1966.  Other medical records note 
that the veteran complained of back pain since the 1970's.  
For example, a March 2001 questionnaire indicates that the 
veteran's back problems began in approximately 1979, and 
gradually increased over time.  The veteran described pain in 
his groin that would sometimes go to his legs and feet.  

Service treatment records show that the veteran underwent a 
left inguinal herniorrhaphy in January 1961.  A December 1965 
service treatment record shows complaints of back pain of 
three to four weeks duration, although very rarely on the 
right.  X-ray examination of the back was negative.  It was 
determined that the pain was actually at the costochondral 
junction of T9-10 and radiated around to the infrascapular 
region.  The spinal examination at discharge was negative.  

At a May 2006 VA examination, the veteran related his 
degenerative lumbar disc disease with radiculopathy to left 
groin pain, and indicated that he had been living with the 
radicular pain for many years.  The diagnosis was remote left 
inguinal hernia repair, asymptomatic and apparent lumbar 
radiculopathy with discogenic pain into the left groin and 
left lower extremity.  

A September 2008 VA examination report shows that the 
examiner reviewed the veteran's claims file in detail and, 
based on the records reviewed, the examiner confirmed that 
the veteran had significant degenerative arthropathy of the 
lumbosacral spine with a left lumbar radiculopathy.  The 
examiner noted that there was no documentation of any acute 
lumbar or thoracic spine injury during service.  The examiner 
further noted that the episode of "back" pain to which the 
veteran has referred, was actually an episode of 
costochondritis of the left lateral rib cage which was 
anatomically and physiologically distant and disassociated 
from both the thoracic spine and the lumbosacral spine.  The 
examiner noted that the post-discharge medical records began 
to document the degenerative arthropathy of the lumbosacral 
spine circa 1998.  The subsequent course of his lumbosacral 
spine condition was then well-documented over the following 
years.  

Upon physical examination of the veteran's spine, the 
diagnosis was degenerative arthropathy of the lumbosacral 
spine with spinal stenosis and lumbar radiculopathy; and, 
mild degenerative arthritis of the thoracic spine, 
asymptomatic.  In view of the absence of any documentation of 
lumbosacral spine or thoracic spine injuries or complaints or 
treatment during service, and with a long interval between 
discharge from service and the first appearance of 
degenerative arthritic changes in the thoracic and 
lumbosacral spine, the examiner opined that it was less 
likely than not that the veteran's degenerative arthropathy 
and degenerative disk disease of the lumbosacral spine and 
thoracic spine were related to military service or any event 
or condition of military service.  The examiner further 
indicated that the remote left inguinal hernia repair, which 
took place during service, was unrelated to the development 
of degenerative disk disease of the lumbar spine.  It was 
coincidental that the veteran had symptoms of pain radiating 
into the left groin from the lumbar radiculopathy.  The 
symptoms mimicked that of a recurrence of inguinal hernia, 
but no recurrence of the hernia had been found.  

There is no evidence of record, other than the appellant's 
contentions, that his current low back disability is related 
to any disease or injury incurred in or aggravated by 
service.  As the appellant is not a medical expert, he is not 
competent to express an authoritative opinion on this issue.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, such as back pain during 
service, where the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The evidence does not reflect that the veteran 
currently possesses a recognized degree of medical knowledge 
that would render his opinions on medical diagnoses or 
causation competent.   See Washington v. Nicholson, 19 Vet 
App 362 (2005), citing Layno v. Brown, 6 Vet. App. 465, 469-
71 (1994) (holding that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge).  
Thus, the veteran's belief that his current back disability 
began during service is of little probative value, and is 
heavily outweighed by the competent medical evidence of 
record.  

Although the veteran indeed complained of back pain during 
service, the medical evidence of record does not show, or 
even suggest, that the veteran's current disability had its 
onset during service, or is otherwise related to service or 
to a service-connected disability.  The VA examiner's 
September 2008 opinion is uncontroverted.

The preponderance of the evidence is against the claim of 
service connection for a low back disability; there is no 
doubt to be resolved; and service connection for a low back 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  









ORDER

Service connection for a low back disability is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


